Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 7/30/2021.  Claims 26-28, 30, 33-35, 37, 40-43, 46- have been amended.  Claims 1- 25, 32, 44-45 & 47 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 26-31, 33-43 & 46 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 26-31, 33-43 & 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-31, 33-43 & 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara (JP-A-2017-119501 corresponding to US 2018/0107213) in view of Xiaomi (CN105278544B).
Kuhara discloses:
26: A flying device comprising:
a flight unit (see Panasonic at least Abstract and Fig. 1-2 “Flight control system”);
an image capturing unit configured to capture an image of a user to acquire an image data (see Panasonic at least Abstract and Fig. 1-2 & 4 “head mounted display [3] displays an image transmitted by the UAV, camera [14]”); and
a flight control unit configured to determine whether or not the flying device is visible from the user and to perform, in a case where the flying device is determined to be not visible from the user, a control that is different from a control in a case where the flying device is determined to be visible from (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “visual field range, distance calculation unit [113], visibility range determination unit [114] and determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information and when determined exceeding range it hovers”).  
Kuhara discloses the invention as detailed above. 
However, Kuhara does not appear to explicitly disclose a flight control unit configured to determine whether or not the flying device is visible from the user based on the image data. 
Nevertheless, Xiaomi who is in the same field of endeavor discloses a flight control unit configured to determine whether or not the flying device is visible from the user based on the image data (see Xiaomi at least fig. 1-5 Abstract “determining sighting distance of people, external store system used to survey the flight environment and when external store system data is abnormal entering protected flight mode”). 
One of ordinary skill in the art, prior to the effective filing date of the given invention, would have been motivated to combine Xiaomi’s external surveillance system with those of Kuhara’s UAV flight control method in order to provide a more user friendly and overall safer system (i.e., by allowing for an additional means of controlling the UAV in case the UAV is out of the user/pilot). 
Motivation for combining Kuhara and Xiaomi not only comes from knowledge well known in the art but also from Xiaomi (see at least Abstract).   
Both Kuhara and Xiaomi disclose claim 27: flying device is determined to be not visible from the user and performs a second control when the(see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information and when determined exceeding range it hovers” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 28: further comprising: an acquiring unit that acquires information on the user, wherein: the flight control unit switches between the first control and the second control based on the information on the user (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 29: wherein: the acquiring unit acquires information on a positional relationship between the user and the flying device; and the flight control unit switches between the first control and the second control based on the information on the positional relationship (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 30: the flight control unit performs the first control when a size of a face of the user included in the image data is smaller than a predetermined size (see Panasonic at least Abstract and Fig. 1-3 & 4-5 “determination of whether within a view range” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 31: wherein: the acquiring unit acquires information on a distance to the user; and the flight control unit performs the first control when the distance is greater than a predetermined value (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control—and/or flying back into range when out of range” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 33: the flight control unit performs the first control when a face of the user is not included in the image data (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control—and/or flying back into range when out of range” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 34: wherein: the acquiring unit acquires information on an object between the user and the flying device; and -3-Application No. 16/089,643 the flight control unit performs the first control when the flying device is obstructed from the user by the object (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control—and/or flying back into range when out of range” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 35: wherein: the acquiring unit acquires information on a line-of-sight direction of the user; and the flight control unit performs the first control when the line-of-sight direction is different from a direction from the user to the flying device (see Panasonic at least Abstract and Fig. 1-5 “determining the pilot’s line of sight” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 36: wherein: the first control is a control that causes the flight unit to hover (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determining range is exceeded it hovers” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 37: wherein: the first control is a control that causes the flight unit to fly into a range in which the flying device is visible from the user (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control—and/or flying back into range when out of range” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 38: wherein: the first control is a control that causes the flight unit to fly to a preset position (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control—and/or flying back into range when out of range” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 39: wherein: the first control is a control that causes the flight unit to fly in a direction based on the image data (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determining whether within range and flying according to control information and controls based on line of sight of operator” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 40: wherein: the flight control unit determines a direction in which the flight unit flies, based on the image data and a predetermined condition (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control—and/or flying back into range when out of range” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 41: further comprising: a positional information acquiring unit that acquires positional information, wherein: the positional information acquiring unit acquires the positional information after causing the flight unit to fly in a direction determined by the flight control unit  (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control—and/or flying back into range when out of range” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 42: wherein: the second control is a control that causes the flight unit to fly based on a signal from a device held by the user or a control that causes the flight unit to fly along a predetermined route (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control—and/or flying back into range when out of range” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 43: wherein: the first control is a control that causes the flight unit not to fly based on a signal from a device held by the user (see Panasonic at least Abstract and Fig. 1-2 & 4-5 “UAV not controlled according to the control information” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Both Kuhara and Xiaomi disclose claim 46: A non- transitory computer-readable recording medium on which is recorded a program that causes a computer to perform: capturing an image of a user to acquire an image data; determining whether or not a flying device is visible from the user based on the image data; and performing, in a case where(see Panasonic at least Abstract and Fig. 1-5 “determination whether range exceeded and flying control portion [112] determining whether within range and flying according to control information—first control--and when determined exceeding range it hovers—second control—and/or flying back into range when out of range” and see Xiaomi at least fig. 1-5 Abstract).  
	One of ordinary skill in the art would have been motivated to combine Kuhara and Xiaomi, in the instant claim, for the same reasoning and rationale as detailed in claim 26 above. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/30/2021 prompted the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.